DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 07/06/2021.

Claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,175,640. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘640 patent contain every element of claims 1-10 of the instant application. 
As shown in the table below, claim 11 of the ‘640 patent comprise the same 
elements as recited in claim 1 of instant application: (1) connecting a live view wire sheet to an event driven software framework; (2) situating a function block engine in the software framework; (3) connecting a web server of the software framework to a first serial communication component; (4) connecting an IO system to a second serial communication component; and (5) connecting the first and second serial communication components to each other with a serial communication channel.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/368,185
8.  A method for a controller comprising: 

  (1) connecting a live view wire sheet to an event driven software framework;
 (2) situating a function block engine in the software framework; 
 








(3) connecting a web server of the software framework to a first serial communication component; 





(4) connecting an IO system to a second serial communication component; and 
(5) connecting the first and second serial communication components to each other with a serial communication channel.






U.S. Patent No. 11,175,640
11. A controller system comprising: an (1) event-driven software framework stored in a memory; 
(1) a live view wire sheet connected to the software framework; 
(2) a function block engine situated in the software framework, and wherein when a function block is dragged on a screen in the software framework and once the function block is dropped on the screen, the function block is instantly, near real-time or pseudo deterministic alive, wherein near real-time or pseudo deterministic means that a delay relative to instantly is greater than zero and less than ten milliseconds; 
 (3) a web server in the software framework and including a hardware processor connected to a first serial communication component; 
 (5) a communication channel that connects to the first serial communication component to a second serial communication component; 
 (4) a physical IO subsystem connected to the second serial communication component; 
a multi-port switch having a speed of at least one Gbps; and 
a remote communication connector connected to the software framework and one or more components in the software framework, and connected to the multi-port switch; and wherein the multi-port switch is connected to a JACE, a BACnet internet protocol controller, and a cloud.


Claims 1, 7-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8 and 11-12 of U.S. Patent No. 11,175,640.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 11,175,640.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,175,640.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of U.S. Patent No. 11,175,640.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,175,640.
Claims 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,175,640.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton et al. (US 2016/0091204).

As to claim 1, Patton discloses the invention as claimed, including an internet protocol controller (24, Figs. 1-2) comprising: 
a software structure comprising a web server and a direct digital control module or a function block engine (11, Figs. 2 & 9; ¶0051, “the base may implement a web server to provide these pages to the display or any web browser”; ¶0136, “the designer of the special programmable logic (on the control that provides the web server)”);  
a first communication module connected to the web server (¶0075, “the system web server running in the system base may be via standard http protocol URLs”; ¶0136, “the designer of the special programmable logic (on the control that provides the web server) may create a display for that logic on the display (that implements a web client)”; ¶0145, “The standard interface may be an http protocol used by a web server”); 
a communication link having a first end connected to the first communication module, and having a second end (Figs. 2 & 6-8; ¶0028, “Base module 11 may provide power for the other modules, external communication (if any, it is not necessarily required) either via a 10BASE-T connector for ethernet-based protocols, and/or via a RS-485 3-wire connector for Modbus or BACnet/MSTP protocols)…”; ¶0133, “module 11 contains the power supply for the system, communication to the outside world, and the programmable logic”); 
a second communication module connected to the second end of the communication link (Figs. 2 & 6-9; ¶0018, “FIGS. 9b, 9c, 9d and 9e indicate connections among a base module, a limit control module, IO modules, a fuel air module, a burner control, and a flame amplifier”; ¶0028; ¶0097, “Modules on platform bus 57 may be connected in a manner as FIG. 7 depicts. Base module 11 may be the only MS/TP master on the bus, and the other modules 61 may be MS/TP slaves. Platform bus 57 may be an RS-485 two-wire network”; ¶0099); and 
an IO subsystem connected to the second communication module (Figs. 3-6; ¶0060, “A display 21 and device 24 may have a single RJ-45 jack for ethernet communication. They may be connected to each other via standard ethernet cables such as Cat-5e with RJ-45 connectors on both ends. (FIG. 1.)”; ¶0131). 

As to claim 2, Patton discloses the controller of claim 1, wherein the IO subsystem comprises one or more items of a group having a Sylk driver, a microset driver, an RS485 driver, and a physical IO (15, 16, 21, Fig. 1; ¶0025; ¶0030; ¶0031, “I/O Modules 15 and 16 may provide inputs and outputs for use by the control program”; ¶0034; ¶0040; ¶0050, “The network inputs and outputs (or “points”) may be filtered to make them hidden and remove them from visibility to the communication protocols”; ¶0062, “display 21 may be used just within the same private LAN that contains the device”).

As to claim 3, Patton discloses the controller of claim 2, further comprising: a first encrypted file system connected to the first communication module; and a second encrypted file system connected to the second communication module (It is noted that zip file format includes encryption and authentication using digital signatures to secure the contents of the files, which is well known in the art; Figs. 5-6; ¶0048, “Results from symbols 34 and 38 may go to symbol 44 where they can be organized as folders and subfolders of files on a PC or SD card”; ¶0052, “The kit may be a single file, implemented as a .zip file, containing a folder structure with files in a specific form that is compatible with the present device”; ¶0062, “The device should be within the security boundary of a private network”; ¶0064, “it can run VPN protocols to access a private LAN from virtually anywhere on the Internet. Some smart devices may also support VPN”).  

As to claim 4, Patton discloses the controller of claim 3, wherein: the Sylk driver is connected to an open RTOS secure boot; the microset driver is connected to the second encrypted file system; the RS485 driver is connected to the second encrypted file system; or the physical IO is connected to an IO driver which in turn is connected to the second encrypted file system (Figs. 2 & 6; ¶0025; ¶0030; ¶0031, “I/O Modules 15 and 16 may provide inputs and outputs for use by the control program”; ¶0034; ¶0040; ¶0050, “The network inputs and outputs (or “points”) may be filtered to make them hidden and remove them from visibility to the communication protocols”; ¶0062, “display 21 may be used just within the same private LAN that contains the device”). 

As to claim 5, Patton discloses the controller of claim 2, wherein when there is an RS485 driver, the RS485 driver is connected to a BACnet process, which in turn is connected to a JACE (Figs. 2 & 9; ¶0028, “a RS-485 3-wire connector for Modbus or BACnet/MSTP protocols), storage of data for device configuration and initialization…”; ¶0040, “Support may be provided for protocols such as BACnet/IP (via 802.3i 10BASE-T), BACnet/MSTP (via RS-485), Modbus RTU/IP (via 802.3i 10BASE-T), Modbus RTU/485 (via RS-485)”). 

As to claim 6, Patton discloses the controller of claim 1, further comprising: a multi-port switch having a speed of at least one Gbps; and wherein one port is connected to a remote communication VPN connector, which is connected to a workbench for the software structure (It is noted that Gigabit Ethernet is initiated in 1999 as IEEE 802.3ab and in 2004 as IEEE 802.3ah, and Gigabit Ethernet switch supports a maximum transmission speed of at least one gigabit per second, which is well known in the art; 51, Fig. 2; ¶0064, “it can run VPN protocols to access a private LAN from virtually anywhere on the Internet. Some smart devices may also support VPN”). 

As to claim 7, Patton discloses the controller of claim 6, further comprising: a rapid spanning tree protocol (RSTP) connected to the multi-port switch; and wherein the RSTP allows a ring architecture for a multitude of controllers (It is noted that MSTP is compatible with STP and RSTP, and includes the advantages of RSTP; Fig. 2; ¶0028, “BACnet/MSTP protocols”; ¶0040, “BACnet/MSTP (via RS-485)”). 

As to claim 8, Patton discloses a method for a controller comprising: 
connecting a live view wire sheet to an event driven software framework (¶0028, “Base module 11 may provide power for the other modules, external communication either via a 10BASE-T connector for ethernet-based protocols, and/or via a RS-485 3-wire connector for Modbus or BACnet/MSTP protocols), storage of data for device configuration and initialization, a real time clock and event logging, and a system control program”);
situating a function block engine in the software framework (¶0036, “a designer may use a “wire sheet” editor within PC software called Niagara AX Workbench™. The programming may be performed by drag-and-dropping function blocks onto an editing screen, dragging lines between the blocks to interconnect them, and opening a block's properties dialog box to set up its behavior”); 
connecting a web server of the software framework to a first serial communication component (Figs. 2 & 9; ¶0040, “BACnet/IP (via 802.3i 10BASE-T), BACnet/MSTP (via RS-485), Modbus RTU/IP (via 802.3i 10BASE-T), Modbus RTU/485 (via RS-485), and web browser access (httpd)”); ¶0051, “the base may implement a web server to provide these pages to the display or any web browser”; ¶0136, “the designer of the special programmable logic (on the control that provides the web server)”); 
connecting an IO system to a second serial communication component (Figs. 3-6; ¶0060, “A display 21 and device 24 may have a single RJ-45 jack for ethernet communication. They may be connected to each other via standard ethernet cables such as Cat-5e with RJ-45 connectors on both ends. (FIG. 1.)”; ¶0131); and 
connecting the first and second serial communication components to each other with a serial communication channel (Figs. 3 & 7-8; . 

As to claim 9, Patton discloses the method of claim 8, further comprising connecting a multi-port switch, having a speed of at least one Gbps, to an RSTP, a remote communication connector, and a JACE (It is noted that Gigabit Ethernet is initiated in 1999 as IEEE 802.3ab and in 2004 as IEEE 802.3ah, and Gigabit Ethernet switch supports a maximum transmission speed of at least one gigabit per second, which is well known in the art; 51, Fig. 2; ¶0028, “10BASE-T connector for ethernet-based protocols, and/or via a RS-485 3-wire connector for Modbus or BACnet/MSTP protocols)”; ¶0037, “Base module 11 may provide communication with a display, some other device, or a building management or industrial control system, or all of these simultaneously”; ¶0040, “BACnet/IP (via 802.3i 10BASE-T), BACnet/MSTP (via RS-485), Modbus RTU/IP (via 802.3i 10BASE-T), Modbus RTU/485 (via RS-485), and web browser access (httpd) (via 802.3i 10BASE-T)”; ¶0042; ¶0045; ¶0062). 

As to claim 10, Patton discloses the method of claim 9, wherein: signals on the first and second serial components and the serial communication channel are encrypted; and the IO system sends and receives signals to and from one or more items of a group comprising wall modules, Sylk devices, microsets, sensors, HOA switches, and status indicators (It is noted that zip file format includes encryption and authentication using digital signatures to secure the contents of the files, which is well known in the art; Figs. 5-6; ¶0048; ¶0052, “The kit may be a single file, implemented as a .zip file, containing a folder structure with files in a specific form that is compatible with the present device”; ¶0062; ¶0064; ¶0074, “An application designer may have created a wire sheet input named “App Enable”. Providing status and control for this via the display editor may consist of dragging a button widget from the palette into the design area”; ¶0076, “The data available to the display may be virtually all of the configuration, control and status data built into modules as well as data inputs and outputs created by an application designer via the wire sheet program”; ¶0132, “Programmable logic may include an ability to control input and output electrical terminals that are part of the PLC and that are connected to actuators and sensors in the controlled equipment”; ¶0141, “multiple simultaneous live views (pages) of the controller status and operation may be easily available, each in its own window”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hua et al. (US 2015/0212714), Campney et al. (US 2011/0029102), KWON et al. (US 2017/0315522), Kikta et al. (US 2002/0152298), Marti (US 2010/0106543), Drury et al. (US 2020/0076694), Park et al. (US 2018/0309818) disclose building management configuration system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 13, 2022